          Case 2:20-cv-00406-MHT-SMD Document 16 Filed 01/25/21 Page 1 of 3




MI
                                               LI .5 1-1,-;-c.-\- C.
                                 t,j S4-e-L-1-t3
                     U 1, .; -1--,                                     tri71171 JAN 25 P 2: 18

                   /11:-4.e..   Vsi-i- -cf 6 F Prk to eL pt.,A             _ , ..'TT. CIA
                                                                             '- .,11";',1-
                          Aiovikturti‘       0 v 'I'S 1rd A                  /,I

                                                                        c*:.
                                                                           :f.'9             <7/
                                                                                    ?(/' A         -1


          EA-
           A-t           T. S0,:1--k      )                                        , „, . .
                   Pk* k -k-Fr,,           )
                                            /




.,
               v.                  )cv:1 14-,`.1 Pe) 2:,20-cu-o0106-A11-11--VIP
—1    \Aiale,,,cv- 1- I . -e-+ s l
             V' ti..-- A_ c)sKf5. )
                                  )
                                           )
                                           1 C „ ..
                                                d

                     -11\              1/ 'i--          +-V Le_           14.1 e_ k4 8
      1        Oc-        cc, k-I-- 4)s 5-)-- W.,(14,..v-i-                    tk ,
     se.„4- ck 1         t-s      e- w. * C           Re-(;t. F        re-V22 Si"


N
      E ti--v-        -1-1,ol.
                  ill )
                                .-     e_    ;b1/4_ -kLt-       01.--)&&(
      co"0‘c-4,1- r a- vt,..,,N.5 -fikt- scoxe_. rkt__
               f ,          r \
     ck.pv,,..,,,,,,t- or us.vu..,,42.--5 -Pc),-- c)e-ff,,o,c-i-l'. ek\ e-ic- •
     .11
     '   t-    Pt6 i4J     rtt4A.CS-teL    +0   ie
                                                 , f 366 klA Zlik
                                                                                I  I/
     ik ta..    tio-Ke__ 1s         fre.,ce,e4A+.            re*"...bed.- • r
                                                             -/- - 2( — ZiQ_ (
                                                                fl OE g,k MI
                                                           Alekk-, i-L, 3c.(02.- XVI
                                                           _. 11) 7g 4- 430c,
                                                          53___
       Case 2:20-cv-00406-MHT-SMD Document 16 Filed 01/25/21 Page 2 of 3




6.         Relief requested: TL 4-- a
                     y-‘-4-4,A cA     A--Vz                               \\T•
  -\„) gk      14k S.. V"            LA-                75 -140-
                                                                               ofN 441 (
                                           c            -e_ S
 it_                                           th                                4.k
                                                                            '4,40.
                                                                                4.3,.4'                R
                                               I
                                                                                                       IC?
     e.-                    7'       ,                                                f'/`
      c% /AA                 144—    e_        ve...S.( Isar.    .+
                                                                to    ,                      /r,/
           re-re-Sigd                              it 3oc) IAA ;11:okt     k .43   Kee--      5
                                                                                                  4,
                                                                                                       joe-e_c_cithk,




Date: 3;,fro.‘tse--                 ( 291 1-
                                    1
                                                                          kf-t,
                                                                      Plaintiff(s) Stnature




                                                                  2
                                                                                           09 017-V0 9C




                                                                           kit.titti
                                                                       I
                                                               'Well
                                           tithe
                                     lif
                                if
                        titai
              4"1111"
                                                     41—e-awf4iPlei




     8
              h —)1°1)
    —g                                                                                 9
    +.41T9 —r2-412no
                                                                                                    1,1,0)I --co% glif      C-P"
         I,   coA*VSn*
*
                                                                                                                  i)1-0 ')w5f   icJ
                                                     E if4id   TZOZ NW, TZ
                                                            AligtokaMi
                                                   09C. -1V
                                                     Case 2:20-cv-00406-MHT-SMD Document 16 Filed 01/25/21 Page 3 of 3
